DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “having a diameter or a width of 0.20 mm to 3.0 mm”, and the claim also recites "preferably 0.3 mm to 2.0 mm; and more preferably 0.4 mm to 1.5 mm"  which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an advancing means for driving the holding segment of the cutting wire to move toward the closed end of the restrainer…” in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagano (US 2005/0182417).
 	Regarding claim 1, Pagano discloses a wire cutter comprising a restrainer (24 + 32) and a cutting wire (30), wherein the restrainer comprises an opening (76) at a proximal end thereof, a closed end (56) opposite to the proximal end, a tunnel (60) inside the restrainer and from the opening till the closed end, and a slot (62) parallel to the tunnel and forming a passage from the tunnel to an outside of the restrainer (figures 1-2); and said cutting wire adapted to be received in the tunnel (figures 1-2), wherein said cutting wire has a distal end (40) and a holding segment (36) away from the distal end, wherein the holding segment is able to be driven to move in the tunnel toward the closed end of the restrainer while the distal end of the cutting wire being stopped directly or indirectly by the closed end of the restrainer, so that a portion of the cutting wire will protrude from the slot to the outside of the restrainer, when the holding segment of the cutting wire is driven to move toward the closed end of the restrainer (¶22-23, ¶36).
 	Regarding claim 2, Pagano discloses an advancing means (26) for driving the holding segment of the cutting wire to move toward the closed end of the restrainer and to move away from the closed end after being driven to move toward the closed end of the restrainer , so that a greater portion of the cutting wire will protrude from the slot to the outside of the restrainer as the holding segment of the cutting wire is driven to move closer to the closed end of the restrainer (¶22-23, ¶36). 	Regarding claim 7, Pagano discloses the restrainer is formed at least by two parts, a closed end part (56) and a major part (52), wherein the closed end part contains the closed end of the restrainer and is connected to the major part (is connected as they are integral to one another). 	Regarding claim 10, Pagano discloses the cutting wire has a cross section of a shape selected from circular, oval, square, rectangular, triangular, and hexagonal (¶26, ¶31, figures 1-2).
 	Regarding claim 11, Pagano discloses the cutting wire has a cross section of a shape selected from circular, oval, square, rectangular, triangular, and hexagonal (¶26, ¶31), wherein the portion of the cutting wire which will protrude from the slot has a cross-sectional area smaller than a cross-sectional area of the remaining portion of the cutting wire (figures 1-2, ¶26, ¶31).
 	Regarding claim 12, Pagano discloses the portion of the cutting wire protruding from the slot is arcuate (figure 1). 	Regarding claim 13, Pagano discloses the portion of the cutting wire protruding from the slot has a shape of an arch or an inverted U-shape (figure 1). 	Regarding claim 14, Pagano discloses a  method for creating a cavity in a bone comprising a) providing a wire cutter as set forth in claim 1 (figure 3); b) setting up the wire cutter, so that the slot is inside a bone through a pre-drilled hole in the bone (figure 3, ¶48); c) advancing the holding segment of the cutting wire into the tunnel and toward the closed end of the restrainer until a portion of the cutting wire protrudes from the slot to the outside of the restrainer and inside the bone (¶48-49); and d) rotating the cutting wire, so that cancellous portion of the bone is cut by the protruding portion of the cutting wire (¶49, ¶53, figure 4).
 	Regarding claim 15, Pagano discloses wherein step b) comprises: b1) inserting the cutting wire into the tunnel with the distal end of the cutting wire being stopped by the closed end of the restrainer (¶22-23, ¶48-49); and b2) inserting the restrainer together with the cutting wire into the pre-drilled hole in the bone (¶48).
 	Regarding claim 16, Pagano discloses wherein step b) comprises: b3) inserting the restrainer into the pre-drilled hole in the bone (¶48, figures 3-4); and b4) inserting the cutting wire into the tunnel with the distal end of the cutting wire being stopped by the closed end of the restrainer (¶22-23, ¶48, figure 3).
 	Regarding claim 17, Pagano discloses repeating step c) and d), except that the holding segment of the cutting wire is advanced closer to the closed end of the restrainer, so that a greater portion of the cutting wire protrudes from the slot to the outside of the restrainer, and greater cancellous portion of the bone is cut by the greater protruded portion of the cutting wire (¶53).
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carli et al. (US 2008/0300636). 	Regarding claim 1, Carli et al. disclose a wire cutter comprising a restrainer (20) and a cutting wire (2 + 25), wherein the restrainer comprises an opening at a proximal end thereof (see figure below), a closed end (2) opposite to the proximal end, a tunnel (see figure below) inside the restrainer and from the opening till the closed end, and a slot (40) parallel to the tunnel and forming a passage from the tunnel to an outside of the restrainer; and said cutting wire adapted to be received in the tunnel (figures 5-8), wherein said cutting wire has a distal end (@7) and a holding segment (25) away from the distal end, wherein the holding segment is able to be driven to move in the tunnel toward the closed end of the restrainer while the distal end of the cutting wire being stopped directly or indirectly by the closed end of the restrainer, so that a portion of the cutting wire will protrude from the slot to the outside of the restrainer, when the holding segment of the cutting wire is driven to move toward the closed end of the restrainer (¶40, ¶46, figures 5-8).

    PNG
    media_image1.png
    470
    742
    media_image1.png
    Greyscale

 	Regarding claim 2, Carli et al. disclose an advancing means (6) for driving the holding segment of the cutting wire to move toward the closed end of the restrainer and to move away from the closed end after being driven to move toward the closed end of the restrainer (¶40, ¶46), so that a greater portion of the cutting wire will protrude from the slot to the outside of the restrainer as the holding segment of the cutting wire is driven to move closer to the closed end of the restrainer (¶40, ¶46).
 	Regarding claim 3, Carli et al. disclose the distal end of the cutting wire is stopped directly by the closed end of the restrainer (figures 5-8), the advancing means comprises threads (29, figure 8, ¶40) formed on an inner wall of the tunnel of the restrainer and near the opening of the restrainer (figure 8), and a threaded stud (28) adapted to be in engagement with the threads (¶40), wherein the threaded stud is provided with an axial mounting hole (30) adapted to accommodate the holding segment of the cutting wire (figures 2 and 8).
 	Regarding claim 4, Carli et al. disclose the cutting wire is straight (figures 3, 7), and the holding segment (25) is clamped fixedly in the mounting hole of the threaded stud (figure 8).
 	Regarding claim 5, Carli et al. disclose the cutting wire is straight, the holding segment of the cutting wire is protruding from the opening of the restrainer, and the holding segment is rotatably received in the mounting hole of the threaded stud (figure 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pagano (US 2005/0182417).
 	Regarding claim 9, Pagano discloses the cutting wire is a steel wire, a titanium or titanium alloy wire (¶27), but fails to expressly teach or disclose the wire having a diameter or a width of 0.20 mm to 3.0 mm; preferably 0.3 mm to 2.0 mm; and more preferably 0.4 mm to 1.5 mm.
 	With regard to claim 9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the wire of Pagano to have a diameter or a width of 0.20 mm to 3.0 mm; preferably 0.3 mm to 2.0 mm; and more preferably 0.4 mm to 1.5 mm, since it is known that where the general conditions of a claim are disclosed in the prior art, a  wire for cutting cancellous bone with a bone canal. discovering the optimum or workable ranges involves only routine skill in the art.  

Allowable Subject Matter
Claims 6, 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The Examiner notes that claim 8 if not dependent upon claim 6 would be rejected under 35 U.S.C. 103 Pagano in view of Yuan et al. (5,833,628).
The following is an examiner’s statement of reasons for allowance: None of the cited art teaches or discloses the tunnel having a bent segment  forming an angle ranging from 5° to 60°. 	Additionally, none of the cited art teaches the specific advancing means disclosed in claims 18-20 and cannot be rendered obvious in view of Pagano or Carli et al.  In specific, none of the references teach the wire holders, threaded stud and compression spring  of claim 18 and their function.  The wire holders, compression spring, clutch rod and control tubular element of claim 19 and their functions.  Along with the slot adjustment mechanism of claim 20 and its function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775